DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Preliminary Amendments
This office action is responsive to the preliminary amendment filed on 06/09/2021. As directed by the amendment: claim(s) 1-8 has/have been cancelled, and new claim(s) 9-16 has/have been added.  Thus, claims 9-16 are presently pending in this application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9-11 and 14 is/are rejected under 35 U.S.C. 102a1 and 102a2 as being anticipated by Voisin (US 2010/0077987 A1).
Re claim 9, Voisin (‘987) discloses an internal combustion engine, comprising: 
an internal combustion engine interior (e.g., crankcase 946; shown in fig. 11 embodiment; see also par. 0066); and 
Voisin discloses in par. 0066 that “all expansion cylinder components are lubricated only by this water.”) disposed in the internal combustion engine interior 946, and wherein the lubricant is a water-containing lubricant.
Re claims 10-11, Voisin also teaches a water injection device (e.g., water pump 937, water injection line 934; see fig. 11 and par. 0066), wherein water is introducible into a combustion chamber of the internal combustion engine by the water injection device (937, 934); and wherein water is feedable from the water injection device (937, 934) to the water-containing lubricant (via water recovery system 930; see fig. 11 and par. 0065-0066).
Re claim 14, Voisin also teaches wherein the internal combustion engine is a reciprocating-piston internal combustion engine (see figure 11) and wherein the component disposed in the internal combustion engine interior is a crankshaft (see fig. 11. Note again, Voisin explicitly discloses both in figure 11 and par. 0066 that “all expansion cylinder components are lubricated only by this water.”. Thus, it is clearly taught that all components, which includes piston and its piston seals 948, connecting rod, crankshaft and its bearings, and the expansion cylinder wall.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voisin (‘987) in view of Zhmud (US 2013/0104357 A1).
Re claim 15, although not explicitly shown in figure 11 (which only shows a water recovery system 930 for one of the plural expansion cylinders), Voisin, however, does clearly disclose in par. 0065-0066 that the expansion cylinder 932 can have similar structures to that of the other disclosed expansion cylinders, such as the one shown in figure 6. As shown in figure 6, Voisin clearly teaches the engine further comprising a timing drive with a camshaft (see fig. 6). 
However, Voisin is completely silent with regards to the camshaft having any friction-reducing coating at least in a section. 
However, the patent application to Zhmud (‘357) teaches in par. 0072 that it is well-known in the art of internal combustion engines to provide camshaft(s) with a friction-reducing coating wherein the coefficient of friction and camshaft wear are greatly reduced compared to an untreated camshaft under corresponding conditions. 
Thus it would have been obvious to one skilled in the art before the effective filing art to modify the camshaft of the timing drive of Voisin (‘987), such that the camshaft(s) is/are provided with a friction-reducing coating at least in a section, as clearly suggested and taught by Zhmud (‘357), in order to greatly reduce the coefficient of friction and wear, thus extending the service life of the camshaft(s). 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voisin (‘987) in view of KIM et al. (US 2018/0086197 A1).
Re claim 16, Voisin teaches the invention as essentially claimed in claim 9. However, Voisin is completely silent with regards to the engine in combination with a crankshaft starter generator, wherein the crankshaft starter generator and the internal combustion engine are supplied with the water-containing lubricant. 
However, the patent application to KIM (‘197) teaches in figure 1 and par. 0030-0033 that it is well-known in the art of internal combustion engines, (in this case, a hybrid engine system) to provide the engine in combination with a crankshaft starter generator (e.g., M/G motor 140; fig. 1), wherein both the crankshaft starter generator (M/G 140) and internal combustion engine can be supplied with the same lubricant from an engine lubrication system. 
Thus it would have been obvious to one skilled in the art before the effective filing art to modify engine system of Voisin (‘987), such that the engine system includes a crankshaft starter generator wherein the crankshaft starter generator and engine can be supplied with the same water-containing lubricant from the engine lubrication system, as clearly suggested and taught by KIM (‘197), in order to improve the cooling performance of the crankshaft starter generator and fuel consumption (see par. 0020).
Allowable Subject Matter
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q NGUYEN whose telephone number is (571)270-5424. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. NGUYEN
Primary Examiner
Art Unit 3747



/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747